DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 11/12/2021, Claims 1-5 and 7-21 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2021 is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 should depend on claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7, 8, 10-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind et al (US 20200359095 A1, hereinafter Ziskind) in view of Wiseman (US 9531993 B1).

Consider claim 1, Ziskind discloses at least one non-transient, computer-readable medium, carrying instructions that, when executed by at least one data processor (Fig. 7), performs a method comprising:

detecting in the one or more packets communicated across the cellular telecommunications network a first triggering event based at  least in part on one or more threshold conditions (The location of the device may also be determined by comparison of the internet protocol (IP) address of the device, to a location database, paragraph 111);
identifying a cellular network node within the cellular telecommunications network that is wirelessly connected to the mobile phone based on the determining of the live-broadcast stream (streaming of live content also broadcast by conventional television channels, paragraph 31; the receiver station 110 location is determined at least in part from the physical location of a cellphone tower with which the receiver station 110 is communicating the request or the streamed data, paragraph 77);

deriving a real-time location for the mobile phone based on the cellular node, wherein the real-time location is derived based on detecting the first triggering event, or detecting the second triggering event, or both (the receiver station 110 location is determined at least in part from the physical location of a cellphone tower with which the receiver station 110 is communicating the request or the streamed data; the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90); and
communicating the real-time location to the content source for updating communicated content according to the real-time location of the mobile phone receiving the live-broadcast stream (the receiver station 110 again transmits information from which its location can be determined to the media program provider, paragraph 99).
However, Ziskind does not expressly disclose determining a live-broadcast data stream based on at least the inspection of the one or more packets and the triggering event.
In the same field of endeavor, Wiseman discloses determining a live-broadcast data stream based on at least the inspection of the one or more packets and the 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wiseman with the teachings of Ziskind in order to synchronize with the presentation of supplementary secondary content with primary content.

Consider claim 3, and as applied to claim 1 above, Ziskind discloses wherein communicating the real- time location to the content source includes sending the real-time location through the cellular node for communicating the real-time location via the mobile phone to the content source (the determination of the location of the receiver station 110 may take place solely on the client side (receiver station 110), paragraph 79).

Consider claim 4, and as applied to claim 1 above, Ziskind discloses wherein communicating the real- time location to the content source includes: 

sending the real-time location directly in response to the handover event and regardless of a tracked duration since a preceding location-reporting event (Since a mobile receiver station 110 may be moved from a region where streaming of the media program is not precluded to a region where the media program is precluded (or vice versa), this feature both prevents the receiver station from receiving media programs when the receiver station 110 moves to a blackout region, and permits resumption of streaming of a media program when the receiver station 110 moves from a blackout region to a region where there is no black out, paragraph 101); and
resetting the tracked duration based on sending the real-time location directly in response to the handover event (It is possible that the receiver station 110 may spend only a short period of time in the blackout area. For example, a mobile receiver station 110 may travel through a particular zip code for only a few minutes. In such cases, it may be desirable to permit streaming, in cases where it has been determined that the receiver station 110 is moving and is within a certain distance of the region boundary. This will prevent media programs from being blacked out for only short periods of time, paragraph 102).

	Consider claim 5, and as applied to claim 1 above, Ziskind discloses, wherein the method further comprises:

wherein deriving the real-time location includes deriving a real-time premium location of the mobile phone based on the subscription level, wherein the real-time premium location represents a location of the mobile phone at a finer granularity than a service region, and wherein the real-time premium location represents an area corresponding to a set of angles about a base station of the cellular node (premium tier subscription….permitting the media program to be streamed into a certain region during the blackout time if the user or device meet some other requirement, for example, that they are a subscriber to the regional affiliate that is otherwise the cause of the blackout, paragraph 95; Use of multiple region definitions permits blackout areas to be defined with different levels of precision as desired, paragraph 92; Location information can be derived by comparing signal strengths at different Wi-Fi hotspots and using triangularization, paragraph 73).

	Consider claim 7, and as applied to claim 1 above, Ziskind discloses wherein deriving the real-time premium location includes deriving the real-time premium location based on radiolocating the mobile phone using multiple cellular nodes or base stations (Such devices may include Wi-Fi devices used in a Wi-Fi positioning system (WPS). WPS is a geolocation system that uses the characteristics of nearby Wi-Fi hotspots and other wireless access points estimate where a device is located. Location information can be derived by comparing signal strengths at different Wi-Fi hotspots and using 

Consider claim 8, Ziskind discloses a system comprising: one or more processors; memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to (Fig. 7): 
identify a content source and a user equipment (UE) based on inspecting one or more packets communicated across a telecommunications network, wherein the one or more packets are communicated between the content source and the user equipment connected to the telecommunications network, and the telecommunications network is blind to a content of the one or more packets without the inspection (Receiver stations 110 may also comprise a smartphone 116A, paragraph 56; the receiver station 110 transmits a request to stream a media program to the receiver station 110…The request includes an identifier of the requested media program, or media program ID. Typically, the request or data transmitted appurtenant to the request includes a user identifier or device identifier and/or the current location of the receiver station 110, paragraphs 70-71);
detect in the one or more packets, a first triggering event based at  least in part on one or more threshold conditions (The location of the device may also be determined by comparison of the internet protocol (IP) address of the device, to a location database, paragraph 111);
identify a cell-site connected to the UE based on determining the live- broadcast stream (streaming of live content also broadcast by conventional television channels, 
detect, in the content, a second triggering event associated with a live-broadcast data stream (the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90);
derive a real-time location for the UE based on the cell-site, wherein the real-time location is derived based on detecting the first triggering event, or detecting the second triggering event, or both (the receiver station 110 location is determined at least in part from the physical location of a cellphone tower with which the receiver station 110 is communicating the request or the streamed data; the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90); and 
communicate the real-time location from a network node to the content source for updating communicated content according to the real-time location of the UE consuming the live-broadcast stream (the receiver station 110 again transmits information from which its location can be determined to the media program provider, paragraph 100).

In the same field of endeavor, Wiseman discloses determining a live-broadcast data stream based on at least the inspection of the one or more packets, the first triggering event, or both (The capture/fingerprint matching module 150 receives the live television broadcasts, identifies content, extracts fingerprints of the content, and compares the extracted fingerprints to the fingerprints stored in the index 140. By matching the fingerprints, the module 150 is able to identify what content is playing at a specific time. Note that the module 150 makes the comparison in real-time; more specifically, the module 150 may complete the fingerprint process and identify content in a live television within a few seconds of the start of the live broadcast of the content, col.9, ll. 46-55).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wiseman with the teachings of Ziskind in order to synchronize with the presentation of supplementary secondary content with primary content.

Consider claim 10, and as applied to claim 8 above, Ziskind discloses wherein the real-time location is communicated based on sending the real-time location through the cell-site for communicating the real-time location via the UE to the content source (the determination of the location of the receiver station 110 may take place solely on the client side (receiver station 110), paragraph 79).

Consider claim 11, and as applied to claim 8 above, Ziskind discloses wherein the real-time location is communicated based on: detecting a handover event representative of a change in serving cell-site for the UE (mobile receiver stations 110 such as cellphones and the like, which may be moved to other locations while the media program is being streamed, paragraph 101); and sending the real-time location directly in response to the handover event (Since a mobile receiver station 110 may be moved from a region where streaming of the media program is not precluded to a region where the media program is precluded (or vice versa), this feature both prevents the receiver station from receiving media programs when the receiver station 110 moves to a blackout region, and permits resumption of streaming of a media program when the receiver station 110 moves from a blackout region to a region where there is no black out, paragraph 101).

Consider claim 12, and as applied to claim 8 above, Ziskind discloses wherein the memory further includes instructions executable by the one or more processors to: 
identify a subscription level based on the content source and/or the user equipment (another right condition may restrict video quality to specific levels based on the receiving device or subscription package, paragraph 95); and 
wherein: the real-time location is a real-time premium location of the UE derived based on the subscription level, wherein the real-time premium location represents a location of the UE at a finer granularity than a service region (premium tier subscription….permitting the media program to be streamed into a certain region during 

Consider claim 13, Ziskind discloses method comprising: 
identifying a content source and a user equipment (UE) based on inspecting one or more packets communicated across a telecommunications network, wherein the one or more packets are communicated between the content source and the user equipment connected to the telecommunications network, and wherein the telecommunications network is blind to a content of the one or more packets without the inspection (Receiver stations 110 may also comprise a smartphone 116A, paragraph 56; the receiver station 110 transmits a request to stream a media program to the receiver station 110…The request includes an identifier of the requested media program, or media program ID. Typically, the request or data transmitted appurtenant to the request includes a user identifier or device identifier and/or the current location of the receiver station 110, paragraphs 70-71); 
detecting, in the one or more packets, a first triggering event based at least in part on one or more threshold conditions (The location of the device may also be determined by comparison of the internet protocol (IP) address of the device, to a location database, paragraph 111);

detecting, in the content, a second triggering event associated with a live-broadcast data stream (the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90);
deriving a real-time location for the UE based on the cell-site, wherein the real-time location is derived based on detecting the first triggering event, or detecting the second triggering event, or both (the receiver station 110 location is determined at least in part from the physical location of a cellphone tower with which the receiver station 110 is communicating the request or the streamed data; the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90); and 
communicating the real-time location from a network node to the content source for updating communicated content according to the real-time location of the UE consuming the live-broadcast stream (the receiver station 110 again transmits 
However, Ziskind does not expressly disclose determining a live-broadcast data stream based on at least the inspection of the one or more packets, the first triggering event, or both.
In the same field of endeavor, Wiseman discloses determining a live-broadcast data stream based on at least the inspection of the one or more packets, the first triggering event, or both (The capture/fingerprint matching module 150 receives the live television broadcasts, identifies content, extracts fingerprints of the content, and compares the extracted fingerprints to the fingerprints stored in the index 140. By matching the fingerprints, the module 150 is able to identify what content is playing at a specific time. Note that the module 150 makes the comparison in real-time; more specifically, the module 150 may complete the fingerprint process and identify content in a live television within a few seconds of the start of the live broadcast of the content, col.9, ll. 46-55).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wiseman with the teachings of Ziskind in order to synchronize with the presentation of supplementary secondary content with primary content.

Consider claim 15, and as applied to claim 13 above, Ziskind discloses wherein communicating the real-time location to the content source includes sending the real-time location through the cell-site for communicating the real-time location via the UE to 

Consider claim 16, and as applied to claim 13 above, Ziskind discloses wherein communicating the real-time location to the content source includes: detecting a handover event representative of a change in serving cell-site for the UE (mobile receiver stations 110 such as cellphones and the like, which may be moved to other locations while the media program is being streamed, paragraph 101); and 
sending the real-time location directly in response to the handover event (Since a mobile receiver station 110 may be moved from a region where streaming of the media program is not precluded to a region where the media program is precluded (or vice versa), this feature both prevents the receiver station from receiving media programs when the receiver station 110 moves to a blackout region, and permits resumption of streaming of a media program when the receiver station 110 moves from a blackout region to a region where there is no black out, paragraph 101).

 	Consider claim 17, and as applied to claim 13 above, Ziskind discloses
identifying a subscription level based on the content source and/or the user equipment (another right condition may restrict video quality to specific levels based on the receiving device or subscription package, paragraph 95); and 
wherein deriving the real-time location includes deriving a real-time premium location of the UE based on the subscription level, wherein the real-time premium location represents a location of the UE at a finer granularity than a service region, and 

Consider claim 18, and as applied to claim 13 above, Ziskind discloses identifying a subscription level based on the content source and/or the user equipment (another right condition may restrict video quality to specific levels based on the receiving device or subscription package, paragraph 95); and 
wherein: deriving the real-time location includes deriving a real-time premium location of the UE based on the subscription level, wherein the real-time premium location represents a location of the UE at a finer granularity than a service region(premium tier subscription….permitting the media program to be streamed into a certain region during the blackout time if the user or device meet some other requirement, for example, that they are a subscriber to the regional affiliate that is otherwise the cause of the blackout, paragraph 95; Use of multiple region definitions permits blackout areas to be defined with different levels of precision as desired, paragraph 92; Location information can be derived by comparing signal strengths at different Wi-Fi hotspots and using triangularization, paragraph 73).

Consider claim 19, and as applied to claim 1 above, Ziskind discloses
identifying a subscription level based on the content source and/or the user equipment (another right condition may restrict video quality to specific levels based on the receiving device or subscription package, paragraph 95); and 
wherein deriving the real-time location includes deriving a real-time premium location of the UE based on the subscription level, wherein the real-time premium location represents a location of the UE at a finer granularity than a service region, and 
wherein deriving the real-time premium location includes deriving the real-time premium location based on radiolocating the UE using multiple base stations (premium tier subscription….permitting the media program to be streamed into a certain region during the blackout time if the user or device meet some other requirement, for example, that they are a subscriber to the regional affiliate that is otherwise the cause of the blackout, paragraph 95; Use of multiple region definitions permits blackout areas to be defined with different levels of precision as desired, paragraph 92; Location information can be derived by comparing signal strengths at different Wi-Fi hotspots and using triangularization, paragraph 73).

Claims 2, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind in view of Wiseman, and further on view of Xiong et al (US 20130144716 A1, hereinafter Xiong).


However, the combination of Ziskind and Wiseman does not expressly disclose to permit insertion of location-specific advertisements into the live-broadcast stream for the mobile phone.
In the same field of endeavor Xiong discloses to permit insertion of location-specific advertisements into the live-broadcast stream for the mobile phone (depending on the physical location of the client device 140, a selector (not shown) in the advertisement processing unit 100 selects and inserts the advertisement, paragraph 22).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiong with the teachings of Ziskind and Wiseman to provide for placing advertisement, informational or promotional material into a live stream event streamed to a client device.

Consider claim 9, and as applied to claim 8 above, Ziskind discloses wherein the real-time location is communicated based on directly sending the real-time location from the network node as a proxy to the content source (the receiver station 110 again 
However, the combination of Ziskind and Wiseman does not expressly disclose to permit insertion of location-specific advertisements into the live-broadcast stream for the UE.
In the same field of endeavor, Xiong discloses to permit insertion of location-specific advertisements into the live-broadcast stream for the UE (depending on the physical location of the client device 140, a selector (not shown) in the advertisement processing unit 100 selects and inserts the advertisement, paragraph 22).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiong with the teachings of Ziskind and Wiseman to provide for placing advertisement, informational or promotional material into a live stream event streamed to a client device.

Consider claim 14, and as applied to claim 13 above, Ziskind discloses wherein communicating the real-time location to the content source includes directly sending the real-time location from the network node as a proxy to the content source (the receiver station 110 again transmits information from which its location can be determined to the media program provider, paragraph 99).

In the same field of endeavor, Xiong discloses to permit insertion of location-specific advertisements into the live-broadcast stream for the UE (depending on the physical location of the client device 140, a selector (not shown) in the advertisement processing unit 100 selects and inserts the advertisement, paragraph 22).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiong with the teachings of Ziskind and Wiseman to provide for placing advertisement, informational or promotional material into a live stream event streamed to a client device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ziskind in view of Wiseman, further in view of Leung et al (US 20190340438 A1, hereinafter Leung), further in view of Ravichandran (US 20190069125 A1), and further in view of Xiong.

Consider claim 20, and as applied to claim 13 above, Ziskind discloses wherein
the telecommunications network is a cellular network (communications between servers 106 and the receiver 110 may be provided by any suitable transmission medium including the Internet, Wi-Fi, a 3G, 4G, long term evolution (LTE) or 5G cellphone network, paragraph 67); and

However, the combination of Ziskind and Wiseman does not expressly disclose inspecting the one or more packets includes performing deep packet inspection (DPI) on the one or more packets; 
the real-time location is associated with a Cell Global Identity (CGI) for the cell-site; and 
communicating the real-time location is for inserting location-specific advertisements into the live-broadcast stream for the UE.
In the same field of endeavor Leung discloses inspecting the one or more packets includes performing deep packet inspection (DPI) on the one or more packets (Detection of possible event type 718 can trigger deeper inspection of streaming signal 721. For example, in response to receiving possible event type 718, signal processing modules 704 can send deep inspection request 714 to stream player 707, paragraph 185).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Leung with the teachings of Ziskind and Wiseman to extract data from data sources, transform the data to fit operational needs, and load the data into an end target.
Ziskind discloses that the physical location of a cell phone tower location can be used to determine the location of a receiving station (paragraph 77), however, the combination of Ziskind, Wiseman, and Leung does not expressly disclose the real-time location is associated with a Cell Global Identity (CGI) for the cell-site; and 
In the same field of endeavor discloses Ravichadran discloses the real-time location is associated with a Cell Global Identity (CGI) for the cell-site (the mobile telecommunication device location may be determined utilizing a cell global identity (CGI), paragraph 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a GCI as disclosed in Ravichandran in the system of Ziskind as modified by Wiseman and Leung in order to determine the location a telecommunication device.
The combination of Ziskind, Wiseman, Leung, and Ravichandran does not expressly disclose communicating the real-time location is for inserting location-specific advertisements into the live-broadcast stream for the UE.
In the same field of endeavor Xiong discloses communicating the real-time location is for inserting location-specific advertisements into the live-broadcast stream for the UE (depending on the physical location of the client device 140, a selector (not shown) in the advertisement processing unit 100 selects and inserts the advertisement, paragraph 22).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xiong with the teachings of Ziskind, Wiseman, Leung, and Ravichandran to provide for placing advertisement, informational or promotional material into a live stream event streamed to a client device

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ziskind in view of Wiseman, further in view of Leung.

Consider claim 21, and as applied to claim 1, Ziskind discloses wherein detecting the first triggering event includes comparing the one or more threshold conditions to metadata associated with the one or more packets, the metadata comprising an address of the mobile device, an address of the content source, or both (The location of the device may also be determined by comparison of the internet protocol (IP) address of the device, to a location database, paragraph 111); 
wherein detecting the first triggering event includes identifying the address of the mobile device, the address of the content source, or both within one or more listings of end users subscribed to the communication of the real- time location (the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map having entitlement mapping parameters that relate the current transmission state of the requested media program to entitlement map parameters, paragraph 90); and 
wherein the real-time location is derived and communicated based on detecting the first triggering event and the second triggering event (the identifier of the requested media program and the location of the receiver station 110 is compared to an entitlement map…the current transmission state of the media program is determined according to the entitlement map paragraph 90).
However, the combination of Ziskind and Wiseman does not expressly disclose 

In the same field of endeavor Leung discloses wherein detecting the second triggering event includes analyzing the content using deep packet inspection (Detection of possible event type 718 can trigger deeper inspection of streaming signal 721. For example, in response to receiving possible event type 718, signal processing modules 704 can send deep inspection request 714 to stream player 707, paragraph 185).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Leung with the teachings of Ziskind and Wiseman to extract data from data sources, transform the data to fit operational needs, and load the data into an end target.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642